Title: Madison, Francis James Jackson, and Robert Smith, 9 October–11 November 1809 (Editorial Note)
From: 
To: 


Editorial Note
The role played by JM in shaping Robert Smith’s correspondence with Francis James Jackson poses editorial problems of unusual difficulty. These problems do not require the removal of obstacles to an understanding of JM’s views about the conduct of the British minister during his short and unfortunate mission; they raise, instead, ultimately unanswerable questions about the extent to which JM actually wrote the diplomatic notes sent to Jackson under the signature of Robert Smith. It seems reasonable to suppose JM would have assumed in the first instance that all the correspondence arising from Jackson’s mission would be carried on by the secretary of state, with the president and his other cabinet colleagues contributing to it in the form of advice and suggestions offered during the course of their consultations. But after the first two meetings between the British minister and the secretary of state—held on 4 and 5 October 1809—it became evident to JM that the normal diplomatic convention of discussions followed by the exchange of notes would not yield useful results, at least for the United States. The president decided, therefore, shortly before Smith was due to meet with Jackson for the third time on 6 October, that all further transactions between the two parties should be conducted in writing only and that their verbal communications accordingly would be reduced to a minimum. Smith conveyed this decision to Jackson in his note of 9 October, the contents of which also attempted to define a clearer basis for future negotiations with the British minister.
JM was driven to this step for a number of reasons. Doubtless he wished to prevent a repetition of the sort of conversations that had taken place earlier in the year with Jackson’s predecessor, David Montague Erskine. The misunderstandings that had arisen on those occasions, as they were disclosed over the summer of 1809, had obviously been instrumental in the decision of the British government to disavow the agreement Erskine had concluded with JM on 17 April 1809; and they were now, moreover, a central point of contention between Smith and Jackson as they began their discussions. The secretary of state, suspecting (as did JM) bad faith on the part of the British government, demanded an explanation for the disavowal of the Erskine agreement. Jackson evaded the request, insinuating as he did so that the administration had, at best, misunderstood the nature of Erskine’s instructions or, worse, perhaps even deliberately misrepresented them.
Furthermore, the conversations held between 4 and 6 October made it plain that it would be difficult, if not impossible, to prevent the issues under discussion—namely, reparations for the Chesapeake affair, the disavowal of Erskine’s agreement, the repeal of the orders in council, and the lifting of the Nonintercourse Act—from becoming so entangled and conflated as to preclude the prospect for a settlement of any one, let alone all, of them. It is also possible that by now JM had come to entertain doubts about the ability of the affable but somewhat inept Smith to hold his own in an exchange with the abrasive and redoubtable Jackson, and if this were so, the president could hardly have been unmindful of the fact that in due course much, if not all, of the correspondence of the two diplomatists would have to be made public as Great Britain and the United States attempted to justify their respective stands. Furthermore, there were some advantages for the president in the delays that would result from reducing the negotiations to written form, for although JM had few illusions by the time he returned to Washington in October that Jackson had the authority to settle very much, he was prepared to wait and see if events in Europe, notably Napoleon’s recent victories over Austria and the prospect of similar French success in Spain and the Netherlands, might not lead to a more accommodating stance in Great Britain (JM to Jefferson, 6 Oct. and 6 Nov. 1809).
For all these reasons, then, JM seems to have taken on much of the burden of writing the American notes to Jackson after 9 October 1809. It is also likely that Smith continued to submit draft proposals to JM for these notes during this period, though there are signs that the secretary of state rapidly tired of the disputatious nature of the exchanges and urged the president to break off the correspondence “as unworthy of the attention of the govt.” (Smith to JM, 29 Oct. 1809). Unfortunately, it is now impossible to ascertain exactly how far the final notes received by Jackson embodied the contributions of the president as distinct from those of the secretary of state. Only one draft in the hand of Robert Smith survives from this period—that for an instruction eventually sent to William Pinkney on 11 November 1809—but a comparison of this draft with the final version strongly reinforces the impression that during these weeks JM must have either rejected or substantially reworked a good deal of what his colleague had proposed. A closer examination of Smith’s rejected draft for the 11 November instruction, moreover, permits the reader to surmise some of the reasons why JM would have been dissatisfied with Smith’s work at this time.
The instruction to Pinkney arose from the need to explain JM’s decision on 8 November to terminate the correspondence with Jackson, and the arguments to be employed for that purpose would have to fulfill the requirement of persuading both the British government and the American public as to the justice of the president’s action. After Smith had stated in his draft, however, that JM ended the correspondence with Jackson “on account of his personal Misconduct and under the persuasion that so reprehensible a proceeding was not within the views of his Sovereign,” he failed to develop the case and proceeded instead to indict the British government rather than its minister for the breakdown of the negotiations. As an attempt to put Jackson in the wrong, therefore, Smith’s draft was clearly unsatisfactory, and it was probably for this reason that JM replaced it with a shorter communication to Pinkney on 11 November which was forwarded to London at the earliest opportunity. Lengthier and more detailed statements of the administration’s complaints against both Jackson and the British ministry were then left for later occasions, notably the instructions sent to Pinkney on 23 November and the “Exposition of the Conduct of the Honorable Francis James Jackson, in His Correspondence with Robert Smith Esq.,” which appeared under the signature of “Publius” in the National Intelligencer on 4 and 6 December 1809. These two documents, the latter particularly, are important statements of the administration’s grievances against Great Britain, and it is by no means unlikely, even though there is no conclusive evidence on the matter, that JM had a hand in their composition (Draft of Smith to Pinkney, ca. 9 Nov. 1809; Smith to Pinkney, 11 and 23 Nov. 1809 [DNA: RG 59, IM]).
The Smith-Jackson correspondence, however, is not the only instance in this volume where there is evidence that JM was so unhappy with the draftsmanship of the secretary of state that he intervened in order to remedy its deficiencies. There also survive in various forms early versions of the instructions to John Armstrong under the dates of 5 June and 5 July 1810; and it would seem that JM completely rejected Smith’s draft in the first case, while in the second he simply wrote out the whole draft himself. That JM felt it necessary from time to time to perform some of the more essential departmental functions of one of his colleagues undoubtedly contributed to his increasing dissatisfaction with Smith. That dissatisfaction was to culminate in Smith’s dismissal from the cabinet in April 1811, and on that occasion JM reminded Smith that the business of his department “had not been conducted in the systematic and punctual manner, which was necessary, particularly in the foreign correspondence.” The president further complained of the “crude & inadequate” nature of Smith’s work, which, he said, he was “in the more important cases generally obliged to write … anew, under the disadvantage sometimes of retaining, thro’ delicacy some mixture of his draft.” In this context, JM especially recalled to Smith’s attention that the 1809 correspondence with Jackson “had in a manner, fallen entirely on my hands.” Many subsequent readers of the Smith-Jackson letters, moreover, did not hesitate to affirm, as did the former secretary of the navy Benjamin Stoddert, that JM was “the Scribe in this Correspondence” (Draft of Robert Smith to John Armstrong, 5 June 1810; Madison’s Draft of Robert Smith to John Armstrong, 5 July 1810; “Memorandum as to R. Smith,” Apr. 1811 [DLC]; Stoddert to Jackson, 6 Dec. 1809, enclosed in Jackson to Canning, 13 Dec. 1810 [PRO: Foreign Office, ser. 5, vol. 64]).
Given, then, the extent to which JM clearly performed some of the more important departmental functions of Robert Smith, there might seem to be a case in favor of publishing the entire Smith-Jackson correspondence, if not even more of the outgoing letters of the State Department, as part of JM’s papers. There are, however, a number of reasons against adopting so broadly conceived an editorial policy in these volumes. These involve the ultimate impossibility of determining JM’s precise contribution to the correspondence of his secretary of state as well as the purely practical difficulties of attempting to publish such a large number of documents in a letterpress edition. Even the Smith-Jackson correspondence considered by itself is quite a sizable body of material, and it has, moreover, long been easily accessible in American State Papers (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States ... (38 vols.; Washington, 1832-61)., Foreign Relations, 3:308–23). For these reasons, therefore, the editors have settled for a compromise measure: summaries of Robert Smith’s letters to Jackson will be published at the appropriate places among JM’s other papers to enable readers to follow the development of the controversy with the British minister and thus assess JM’s response to it. To understand the story in all its complexity, however, readers will have to supplement this edition of JM’s papers with a number of other sources, which can only be mentioned briefly in this volume. The most important of these, in addition to ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States ... (38 vols.; Washington, 1832-61)., Foreign Relations, are the relevant series in the records of the Department of State (DNA: RG 59), the official and personal papers of Francis James Jackson deposited in the British Public Record Office (PRO: Foreign Office, ser. 5 and 358), and those of Jackson’s personal letters that have been published in the volumes of the Bath Archives.
